Citation Nr: 1520462	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  11-16 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to inservice herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION


The Veteran served on active duty from June 1964 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A video conference hearing was held in March 2015.  A transcript of the hearing testimony (transcript) is associated with the electronic claims folder.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran while serving on active duty was on the ground in the Republic of Vietnam and as a result was exposed to toxic herbicide, including Agent Orange. 

2.  Many years after service, the Veteran was diagnosed as having prostate cancer and treated therefor. 

3.  The Veteran's prostate cancer is presumed to have been incurred in service as a result of herbicide exposure; that presumption is not adequately rebutted. 

CONCLUSION OF LAW

Residuals of prostate cancer are presumed to have been incurred in service as a result of toxic herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for prostate cancer as due to herbicide exposure, which represents a complete grant of the Veteran's claim.  Therefore, no discussion of the VA's duty to notify or assist is necessary. 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

In addition to the forgoing, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The diseases associated with herbicide exposure for purposes of the presumption are specified by statute and regulation and include prostate cancer.  38 C.F.R. § 3.309(e). 

The record documents the existence of the Veteran's prostate cancer, first diagnosed many years postservice and followed by non-surgical treatment involving seed implants and radiation.  See March 2006 private medical record, with diagnosis of prostate cancer, status post seed implant.  See also August 2007 private medical record, showing the onset of prostate cancer to be in 2000.  It is neither alleged nor shown that the Veteran's prostate cancer originated in service or that a malignant tumor of his prostate was present within the one-year period immediately following service separation.  Rather, the Veteran alleges that his prostate cancer is the result of his inservice herbicide exposure while on the ground in Vietnam during his period active duty.

The single question thus presented by the instant appeal is whether the Veteran is entitled to the presumption of exposure to herbicide as a result of service.  Evidence related to the Veteran's claim of being on the ground in Vietnam includes a request response from the Center for Research of Unit Records (CURR) (now known as U.S. Army and Joint Service Records Research Center (JSRRC)).  This response, dated in August 2007, states that the 1968 command history from the USS BENNINGTON (CVS-20) reveals it conducted operations at Yankee Station, Gulf of Tonkin during the periods from June 25 to July 18, 1968; August 24, to September 18, 1968; and October 7th to 20th, 1968.  The history did not document the vessel as in port in the Republic of Vietnam (RVN).  It did note, however, that these records do not normally annotate individuals arriving or going ashore on a routine basis.  

A notarized lay statement, dated in August 2007, from C.L.L. (retired Chief Warrant Officer, United States Navy), states that he and the Veteran were at Da Nang Air Base the last week of January 1970.  At that time they were awaiting air transportation to the USS Ranger (CVA-61).  He added they were together in the Gulf of Tonkin during two consecutive cruises in 1970 and 1971.  

As part of a VA Form 21-4138, dated in August 2007, the Veteran claimed to have been in country in Da Nang the last week of January 1970.  He added he arrived the night of January 26, 1970, and departed on January 31, 1970.  He supplied a vaccination card dated January 26, 1970, which he asserted was issued at Clark AFB in the Philippines.  The card states "QCLINIC CAB."  

As part of his March 2010 notice of disagreement, the Veteran argued that his being at Da Nang AFB for almost a week would be sufficient proof of his being exposed to Agent Orange.  He added he was assigned to the USS Ranger (CV-61) from January 31, 1970, to October 1971.  A personnel record confirms the Veteran as being assigned to the USS Ranger from November 19, 1970, to May 18, 1971.  

At his March 2015 hearing, conducted by the undersigned, the Veteran testified that he was in country in Vietnam for approximately four days.  He contends that from January 26, 1970, to January 31, 1970, he was in Da Nang while in the process of being transported to the USS Ranger.  A letter from a shipmate, C.L.L., was mentioned, the date (December 1994) of which preceded the Veteran's instant claim for service connection.  The Veteran testified that he saw C.L.L. in Vietnam in a chow hall on the morning of January 27, 1070, and that both of them were being assigned duty aboard the USS Ranger.  He added he got two vaccinations before he was transferred onto the USS Ranger.  He submitted the aforementioned shot records at the hearing.  

The above-mentioned letter from C.L.L., dated in December 1994, in pertinent part, is addressed to several school classmates.  In the letter, C.L.L. noted he made his first Vietnam cruise in January 1970 and saw the Veteran in Da Nang.  He added the two of them were going to the same ship, the USS Ranger.

Based on the above-cited evidence, the Board finds that the Veteran was in fact on the ground in Vietnam, such that he is entitled to the presumption of inservice herbicide exposure.  See 38 C.F.R. § 3.307(a)(6)(iii).  Here, though the RO found in March 2009 that in-country service in the Republic of Vietnam had not been verified, the decision must be reached on the basis of the evidence developed to date and, on balance, this matter turns on the credibility and probative value of the Veteran's testimony and statements regarding his inservice exposure to Agent Orange.  While VA was unable to confirm the Veteran's alleged Agent Orange exposure, the Veteran offers a highly credible, consistent account that he was in Da Nang.  Because his testimony is highly probative, as well are the statements provided by the Veteran as well as the letters supplied by C.L.L., one in which predated the Veteran's claim, the record as a whole is at least in relative equipoise as to the fact that the Veteran was on the ground in Vietnam.  On that basis, the Board concedes that the claimed exposure occurred and, thus, his prostate cancer is presumed to be related thereto.  The Board again observes that the CURR request for information response, discussed above, found that the researched command histories did not normally annotate individuals arriving or going ashore on a routine basis.  Given that such presumption is not adequately rebutted by evidence to the contrary, service connection for prostate cancer due to Agent Orange exposure is granted. 

ORDER

Service connection for prostate cancer due to herbicide exposure is granted. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


